DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 22-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Japanese Publication JP H07-197400 to Takahashi et al. cited in Information Disclosure Statement filed 18 February 2019 (herein Takahashi, see machine translation) and U.S. Pre-grant Publication 2003/0127203 to Hu (herein Hu).  
Takahashi teaches a creped tissue product (paragraph 0001) comprising wood pulp and at least 5 wt% non-wood pulp (paragraph 0010) that can be sisal hemp (Agave sisalana) (abstract).  However, Takahashi teaches that sisal fibers have a length of 2.5 to 2.7 mm (paragraph 0017).  Furthermore, Takahashi does not teach that the tissue product is made according to the process recited in the instant claims.
Hu teaches a tissue product using two furnishes, i.e. two pulp dispersions, (abstract) that can have at least two plies (paragraph 0008).  Hu teaches that suitable fibers include hard- and softwood fibers and sisal fibers (paragraph 0030).  Hu teaches that the tissue product is made using a process similar to the claimed process (paragraphs 0040-0049); however, the process of Hu dewaters the webs to a consistency of from about 10 to about 30% (paragraph 0046).  Furthermore, Hu is silent as to the fiber lengths used in the webs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783